‘tax exmpy and government entities division department of the treasury internal_revenue_service washington d c sep uniform issue code ve t er rr th kxxxxkxxxaxxakk xxkkxxkkaxxkka xxxxxxxxxxxxxk legend taxpayer a xxxxxxxxaxxxxx individual b xxxxxxxxxxxxxx ira x amount d fund date1 xxxxxxxxxxxxxx xxaxxxakkkxxxkk xxxxaxxxxxxaxk xhxxxxxaxaxaxaak dear xxxxxxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the necessary care giving she provided her mother individual b who was ill and whose illness worsened during the 60-day rollover period xxxxxhxkaxkkkk page a few months prior to the receipt of the distribution from ira x taxpayer a’s mother individual b was diagnosed with a serious crippling physical condition that required medical treatment taxpayer a began caring for her mother on a regular basis on date taxpayer a received a distribution from ira x in amount d which she intended to roll over into a better yielding ira however during the period following the distribution as individual b’s condition worsened taxpayer a became individual b's primary assistance provider and had to provide care attention and transportation to individual b several days per week in addition to maintaining a demanding job and providing necessary care to her own children individual b lived in another town which generally required driving more than an hour's travel each way period following the distribution of amount d it became evident that individual b would require surgery and taxpayer a was responsible for evaluating surgeons and scheduling surgery for individual b while taxpayer a was thus involved in caring for her mother the 60-day rollover period for taxpayer a's distribution of amount d from ira x expired during the 60-day taxpayer a did not immediately realize that the 60-day period had expired because in addition to caring for her mother during the following months she was also obliged to provide care for her daughter who developed a serious medical_condition and had to undergo emergency surgery just as individual b’s condition was beginning to improve taxpayer a herself was diagnosed with cancer as a result of which she underwent multiple medical treatments including surgery taxpayer a has provided documentation showing that individual b was treated for certain physical health conditions during the 60-day rollover period taxpayer a asserts that her mother’s physical health conditions required her to devote a considerable amount of time to caring for her and thus impaired her ability to complete the rollover transaction within the 60-day rollover period prescribed by sec_408 dx3 of the code based on the facts and representations you request ruling that the intemal revenue service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 3a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if xxxxxxxxxkxakk page the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or ii the entire amount received including money and other_property is paid into an eligible_retirement_plan ather than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 dx3 sec_408 of the code provides that sec_408 does nat apply to any amount described in sec_408 i received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individuat received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 3xi of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_369 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the considerable care she was obliged to provide te her mother as a result of her mother’s physical health condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount d provided all other requirements xxkxxxxxxaakak soon of sec_408 of the code except the 60-day requirement are met amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact xxxxxxxxx se t ep ra t4 id no xxxxxxxxxx at xxx xxx-xxxx sincerely yours diyos datig he donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
